BOWEN, Presiding Judge.
This is an appeal from the denial of a pro se petition for writ of error coram nobis.
The petition, which was filed on June 23, 1987, alleges that counsel was ineffective in representing the petitioner at his 1984 trial for a violation of the Uniform Controlled Substances Act. Petitions for post conviction relief filed on or after April 1, 1987, are governed by Rule 20, Alabama Rules of Criminal Procedure (Temporary). The petition does not follow the form provided by Rule 20. Rule 20.6(a) provides: “The petition should be filed by using or following the form appended to this Temporary Rule 20. If that form is not used or followed, the court shall return the petition to the petitioner to be amended to comply with the form.” The circuit court did not follow this rule but merely summarily denied the petition without stating a reason.
Therefore, this cause is remanded to the circuit court for compliance with Rule 20.
REMANDED WITH INSTRUCTIONS.
All Judges concur.
*97ON RETURN TO REMAND
BOWEN, Judge.
On remand, the circuit court allowed the petitioner to amend his petition as required by Temp.A.R.Cr.P., Rule 20.6(a), appointed counsel to represent the petitioner, and held a hearing on the petition. Thereafter, the circuit court resentenced the petitioner to 7 years’ imprisonment, instead of the 18 years originally imposed, and placed him on probation for 3 years. The judge then ordered the petitioner’s release and “placed [him] on probation for 3 years credit for all time served.”
It appearing that the action of the circuit court is proper in all respects, the judgment of that court is affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.